Oo A YN Dn FP W PO

N NH WH NY NHN NO NY YN &— eee Be Se Se Ee Ee pe
So aD A fF WwW YF OD OO WMA DA WH BB WwW bP KF OO

 

{fase 3:20-cv-00087-BEN-KSC Document 35 Filed 09/21/21 PagelD.412 Page 1 of 14

 

FILED

 

 
    

 

 

 

 

 

SEP 21 2024
SOUTHERN DISTRITO Oo a
DEPUTY
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, Case No.: 3:20-cv-00087-BEN-KSC
Plaintiff
taint, ) ORDER DENYING THE
v. : GOVERNMENT’S MOTION TO
ROBERT GOLDSMITH, AMEND THE JUDGMENT
Defendant. [ECF No. 29]

 

L INTRODUCTION

Plaintiff, the United States of America (“Plaintiff’ or the “Government”), with the
authorization of the Secretary of the Treasury, see 31 U.S.C. § 371 1(g)(4)(C), and at the
direction of the Attorney General of the United States, brings this action to collect from the
Defendant, Robert Goldsmith (“Defendant” or “Mr. Goldsmith”), an outstanding civil
penalty pursuant to 31 U.S.C. § 5321(a)(5) for failure to timely file Reports of Foreign
Bank and Financial Accounts (“FBARs”) for the 2008, 2009, and 2010 calendar years.
First Amended Complaint, ECF No. 3 (“FAC”) at 1,!

Before the Court is the Government’s Motion to Amend J udgment (the “Motion”).

ECF No. 19. The Motion was submitted on the papers without oral argument pursuant to

 

: Unless otherwise indicated, all page number references are to the ECF-generated

page number contained in the header of each ECF-filed document.
afl

3:20-cv-00087-BEN-KSC

 

 
—

o Oo HN DH nH FS W LP

Nm NY NHN NH WHY NY NY WN NO See ee ee ee ee ee
oN DN NM FR WY NY KF CS OO ND Dn BR WH WYP KF OO

 

(fase 3:20-cv-00087-BEN-KSC Document 35 Filed 09/21/21 PagelD.413 Page 2 of 14

Civil Local Rule 7.1(d)(1) and Rule 78(b) of the Federal Rules of Civi
No. 30. After considering the papers submitted, supporting documentatic
law, the Court DENIES the Government’s Motion.

Il. BACKGROUND

A detailed factual and procedural history of this case is set forth in the Court’s May
25, 2021 Order granting summary judgment in the Government’s favor in United States v.
Goldsmith, --- F. Supp. 3d ---, No. 3:20-cv-00087-BEN-KSC, 2021 WL 2138520, at **1-
6 (S.D. Cal. May 25, 2021). On May 26, 2021, in accordance with that order, the Clerk of
the Court entered judgment in favor of Plaintiff, the United States of America, in the
amount of $309,453.48, consisting of (1) $273,846.00 in penalties authorized by 31 U.S.C.
§ 5321(a)(5)(C)-(D) for willful violations of Mr. Goldsmith’s obligation to report foreign
accounts during the 2008, 2009, and 2010 tax years; (2) $30,520.70 in late payment
penalties authorized by 31 U.S.C. § 3717(e)(2); and (3) $5,086,78 for pre-judgment interest
authorized by 31 U.S.C. § 3717(a)-(d). See Judgment, ECF No. 28. The Clerk also noted
that Plaintiff would recover post-judgment interest pursuant to 28 U.S.C. § 1961 from the
date of judgment until the judgment is paid in full. 28 U.S.C. § 1961(a). See id.

On June 23, 2021, the Government timely filed a Motion to Amend the Judgment.
Compare Fed. R. Civ. P. 59(e) (requiring a motion to amend a judgment to be filed no later
than 28 days after the entry of judgment) with Motion, ECF No. 29-1 (“Mot.”). Mr.
Goldsmith never opposed the Motion. However, on July 26, 2021, Mr. Goldsmith filed a
Notice of Appeal. ECF No. 31. On July 30, 2021, the Ninth Circuit issued an order that
Mr. Goldsmith’s Notice of Appeal was ineffective until the Court disposes of the
Government’s outstanding Motion to Amend the Judgment.? ECF No. 34.

Il, LEGAL STANDARD

oe QQ ts
Because “specific grounds for a motion to amend or alter af€ not listed in [FRCP

Where a party files a motion to amend a judgment before a notice of appeal has been
filed, as was the case here, a subsequently filed Notice of Appeal becomes effective on the
day the Court enters the order disposing of the motion to amend the judgment. FED. R. CIv.
P. 58(e), 59(e); see also FED. R. App. P. 4(a)(4)(A)(iv).

4.

 

2

3:20-cv-00087-BEN-KSC

 

 
=.

Oo OAANQ DH wn FP W PPO &

NO NY NY NY NY NY NY NY PO Be He ee ee Se Se eo Ye
SoA DM fF W NY KFK& DO Mw DAWN Bw HH KF OC

 

 

fase 3:20-cv-00087-BEN-KSC Document 35 Filed 09/21/21 PagelD.414 Page 3 of 14

59(e)], the district court enjoys considerable discretion in granting or denying the motion.”
See, e.g., McDowell v. Calderon, 197 F.3d 1253, 1255 n.1, 1256 (9th Cir. 1999) (“The
district court therefore did not abuse its discretion in denying reconsideration.”); see also
Palo Alto Town & Country Vill., Inc. v. Deutsche Lufthansa A.G., 91 F. App’x 550, 551
(9th Cir. 2004) (affirming the district court’s decision because it “did not abuse its
discretion in denying Town & Country’s motion to alter or amend the judgment” where the
“[e]vidence to support its ‘final determination’ argument was available to Town & Country
at the time of summary judgment, and thus [could not] qualify ‘as newly discovered

299

evidence’”). However, amendment of judgment qualifies as reconsideration of a judgment
after its entry, which is an “extraordinary remedy, to be used sparingly.” Kona Enters., Inc.
v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000).

A court may find it appropriate to amend a judgment where “(1) the district court is
presented with newly discovered evidence, (2) the district court committed clear error or
made an initial decision that was manifestly unjust, or (3) there is an intervening change in
controlling law.” United Nat'l Ins. Co. v. Spectrum Worldwide, Inc., 555 F.3d 772, 780
(9th Cir. 2009) (internal citations omitted). “Clear error occurs when ‘the reviewing court
on the entire record is left with the definite and firm conviction that a mistake has been
committed.’” Smith v. Clark Cty. Sch. Dist., 727 F.3d 950, 955 (9th Cir. 2013) (quoting
United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)). Importantly, a “Rule 59(e)
motion may not be used to ‘raise arguments or present evidence for the first time when they
could reasonably have been raised earlier in the litigation.’” Rishor v. F erguson, 822 F.3d
482, 492 (9th Cir. 2016).

In reviewing a motion to amend judgment following a grant of summary judgment,
courts can consider the record available at the time the Court granted summary Judgment.
Palo Alto, 91 F. App’x at 551; see also Lippi v. City Bank, 955 F.2d 599, 604, 614 (9th Cir.
1992) (affirming the district court’s decision declining to (1) enter the judgment in the form
sought by the trustee or (2) amend or alter the judgment, “indicating its view that the issues
of recovery against the remaining defendants had been decided conclusively at summary

dite

3:20-cv-00087-BEN-KSC

 
=

So Oo YD DH nH BR WH PO

hf Ww bp HO HH NH WH NH WH &— BS eS Se He ee ee Se BE
SoS 7a DHW MN FW NY KK OD OO MWA DWN Bw PB KH OO

 

 

frase 3:20-cv-00087-BEN-KSC Document 35 Filed 09/21/21 PagelD.415 Page 4 of 14

judgment”). Denial may be appropriate where the evidence relevant to amending a
judgment was available “at the time of summary judgment, and thus cannot qualify as
‘newly discovered evidence.”” Palo Alto, 91 F. App’x at 551; see also Lippi, 955 F.2d at
604 (finding that because “the district court properly declined to consider supplemental
materials filed by the trustee after the hearing on the summary judgment motion, we do not
consider those materials in reaching our decision”).

IV. DISCUSSION

The Rolling Stones said it best: “You can’t always get what you want.” In this case,
however, the Government got exactly what it wanted. The Court awarded the Government
the exact sum of damages it requested in not just the Government’s Complaint but also its
Motion for Summary Judgment and Reply Brief. Nonetheless, the Government now seeks
increased damages.

The Government advances various reasons that the Court should amend the
Judgment even though (1) the Court awarded the Government the amount prayed for and
(2) the deficiencies in the Judgment were due to the Government’s failure to provide the
Court with the information it needed to award the Government the increased damages it
now seeks. The Government argues the Court’s judgment qualifies as a clear error of law,
warranting amendment of the judgment, for three reasons: First, it contends that the
Judgment “does not clarify that judgment is [being entered] against Robert Goldsmith.”
Mot. at 3:10-11; 3:23-4:2. Second, it argues that “the Judgment does not state that statutory
penalties continue to apply post-judgment.” Mot. at 3:9-10. Third, it contends that
“[nJeither the Court’s Order nor the Judgment includes the full amount of pre-judgment
interest and penalties in the computation of the amount due as of the judgment date.” /d.
at 3:7-9. The Government argues “[c]orrecting these issues will prevent manifest injustice
by awarding the United States the accruals to which it is statutorily entitled and by allowing
[it] . . . to request and record an abstract of judgment, which will protect the United States’
interest against other creditors of the defendant, Robert Goldsmith.” Jd. at 4:5-9.

The May 26, 2021 judgment (the “Judgment”) specified as follows:

-4.

3:20-cv-00087-BEN-KSC

 
Oo ONY DH WN FBP WW PO

NM NY WY HY NY NY YH WY NO Be He Be ee ee ee ee ese oe
Sa AWD FW NY KH DO Ww A WH BP Ww VP KH OO

t

 

ase 3:20-cv-00087-BEN-KSC Document 35 Filed 09/21/21 PagelD.416 Page 5 of 14

Judgment [is entered] in favor of Plaintiff, the United States of
America, in the amount of $309,453.48, consisting of (1)
$273,846.00 in penalties authorized by 31 U.S.C. §
5321(a)(5)(C)-(D) for willful violations of Mr. Goldsmith’s
obligation to report foreign accounts during the 2008, 2009, and
2010 tax years; (2) $30,520.70 in late payment penalties
authorized by 31 U.S.C. § 3717(e)(2); and (3) $5,086.78 for pre-
judgment interest authorized by 31 U.S.C. § 3717(a)-(d).
Plaintiff shall also recover post-judgment interest pursuant to 28
U.S.C. § 1961 from the date of judgment until the judgment is
paid in full. 28 U.S.C. § 1961(a).

Judgment, ECF No. 28 (emphasis added). As outlined below, the Court finds the
Government’s three grounds for amending the Judgment show neither a clear error of law
nor manifest injustice. Thus, the Court DENIES the Motion to Amend the Judgment.

A. Naming of Mr. Goldsmith

The Government “seeks to amend the judgment to make clear . . . that judgment is
being entered against Robert Goldsmith.” Mot. at 2:28-3:3. The Court finds this argument
to be a non-issue. First, the Court’s order granting summary judgment and directing the
Clerk of the Court to enter judgment in favor of the Government does reference Mr.
Goldsmith by name. See Order, ECF No. 27 (“SJ Order”) at 72-73, {| 1-3. Second, as
shown above, the Judgment clearly states that judgment is entered “in favor of Plaintiff,
the United States of America . . . for willful violations of Mr. Goldsmith’s obligation to
report foreign accounts during the 2008, 2009, and 2010 tax years.” See Judgment, ECF
No. 28. There are only two parties in this case: Plaintiff, and Mr. Goldsmith, the only
defendant. Even if the Judgment does not spell out that it is entered against “Defendant
Robert Goldsmith,” it is clear from the fact that Judgment is entered in favor of “Plaintiff,
the United States of America,” that the Judgment would be against Mr. Goldsmith, the only
other party in this case. Cf Buckhannon Bd. & Care Home, Inc. v. W. Virginia Dep’t of
Health & Hum. Res., 532 U.S. 598, 603 (2001). Thus, the Court does not find the failure
of the Judgment, which does reference Mr. Goldsmith by name, to spell out that it is entered

against Mr. Goldsmith to qualify as error justifying amending the Judgment after its entry.

-5-

 

3:20-cv-00087-BEN-KSC

 
Co wma HYD OO fH WW PO

to N Wj NH NHN NHN DY NOOR ee i ee Oe Oe eee
Oo rary ND mA fF WwW NY KH DO Or HD wn BRB WwW PH KH OO

_—

fase 3:20-cv-00087-BEN-KSC Document 35 Filed 09/21/21 PagelD.417 Page 6 of 14

B. _Post-Judgment Amounts

The Government also argues that the Judgment fails to specify that statutory
penalties continue to apply post-judgment. Mot. at 3:9-10. It asks the Court to “amend the
judgment entered in this matter at ECF No. 28 to reflect the amount due and to state that in
addition to pre-judgment interest pursuant to 31 U.S.C. § 3717 and post-judgment interest
pursuant to 28 U.S.C. § 1961(a) that the defendant Robert Goldsmith is also liable for late-
payment penalties pursuant to 31 U.S.C. § 3717(e)(2) until the debt is paid in full.” Jd. at
1:17-24. However, the Judgment clearly states that “Plaintiff shall also recover post-
judgment interest pursuant to 28 U.S.C. § 1961 from the date of judgment until the
judgment is paid in full.” See ECF No. 28. Thus, it clearly provides for post-judgment

interest. The Government’s Motion for Summary Judgment asked for the following:

[T]he United States requests that the Court grant it summary
judgment on the issue of Defendant’s willfulness and a money
judgment as civil penalties under 31 U.S.C. § 5321(a)(5).. .
along with all non-payment related penalties under 31 U.S.C. §
3717(e)(2) and interest that accumulate between April 27, 2020
and the date of judgment, plus post judgment interest under 28
U.S.C. § 1961, and any penalties according to law, from the

date of judgment until the judgment is paid in full.
Mot. at 23:7-18 (emphasis added); see also Reply, ECF No. 21 (requesting identical relief

including “post-judgment interest under 28 U.S.C. § 1961”); First Amended Complaint,
ECF No. 3 (failing to request post-judgment relief pursuant to 31 U.S.C. § 3717(e)(2)).
The Government sought five types of penalties in its motion for summary judgment.
First, it sought statutory penalties in the amount of fifty percent (50%) of the balance in the
account on June 30" of the reporting year for which a FBAR was due. See 31 U.S.C. §
5321(a)(S)(C). Second, it sought late payment penalties pursuant to 31 U.S.C. §
3717(e)(2), which allows “[t]he head of an executive, judicial, or legislative agency,” like
the Secretary of the Treasury, to “assess on a claim owed by a person .. . a penalty charge
of not more than 6 percent a year for failure to pay a part of a debt more than 90 days past
due.” See also United States v. Garrity, No. 3:15-CV-243(MPS), 2019 WL 1004584, at
-6-

3:20-cv-00087-BEN-KSC

 

 

 
oC fo tN DO nA HB WW PO KY

bo NHN NM NHN Ww NY NH NH NOK Be SP Se eS eS Se Se eS Ee
Sa An MN FW NY KH DO WM AID DWH BR WH HH KF OO

 

 

Case 3:20-cv-00087-BEN-KSC Document 35 Filed 09/21/21 PagelD.418 Page 7 of 14

*9 (D. Conn. Feb. 28, 2019), appeal withdrawn, No. 19-1145, 2019 WL 3384830 (2d Cir.
July 23, 2019) (noting that “[flederal agencies must assess a late payment penalty ‘of not
more than 6 per cent per year for failure to pay part of a debt more than 90 days past due’”);
31 C.F.R. §§ 5.5(a), 901.9(d) (noting that “agencies shall charge a penalty, pursuant to 31
U.S.C. 3717(e)(2), not to exceed six percent a year on the amount due on a debt that is
delinquent for more than 90 days,” which “shall accrue from the date of delinquency”)
(emphasis added). Third, it sought pre-judgment interest, pursuant to 31 U.S.C. § 371 7(a)-
(d), which allows the Secretary of the Treasury, to “charge a minimum annual rate of
interest on an outstanding debt . . . equal to the average investment rate for the Treasury
tax and loan accounts for the 12-month period ending on September 30 of each year,
rounded to the nearest whole percentage point.” See also 31 C.F.R. § 5.5(a) (“Interest shall
be charged in accordance with the requirements of 31 U.S.C. 3717(a).”); 31 GER. §
901.9(b)(1) (providing that “[i]nterest shall accrue from the date of delinquency, or as
otherwise provided by law”). This “[i]nterest does not compound, 31 C.F.R. § 901.9(b)(2),
and it does not accrue on late payment penalties, 31 U.S.C. § 3717(f).” Garrity, 2019 WL
1004584, at *9. Rather, “[i]nterest and late payment penalties begin to accrue on the day
the assessment is first mailed to the debtor.” Jd. Fourth, the Government sought post
judgment interest under 28 U.S.C. § 1961, which allows “[i]nterest . . . on any money
judgment in a civil case recovered in a district court,” which is “calculated from the date
of the entry of the judgment, at a rate equal to the weekly average l-year constant maturity
Treasury yield, as published by the Board of Governors of the Federal Reserve System, for
the calendar week preceding the date of the judgment.” 28 U.S.C. § 1961(a). Fifth, the
Government sought “any penalties according to law, from the date of judgment until the
Judgment is paid in full.” Motion, ECF No. 19-1 at 23:7-18.

Other courts have awarded late-payment penalties until the FBAR penalty is paid in
full. See, e.g., United States v. Kahn, No. 17-cv-7258-KAM-VMS, 2019 WL 8587295, at
*12 (E.D.N.Y. Sept. 23, 2019), aff'd, 5 F.4th 167 (2d Cir. 2021) (“The late-payment
penalties and interest will continue to accrue until the FBAR penalty is paid.”); United

dae

3:20-cv-00087-BEN-KSC

 
So wo HTD Dn FR WW NY KF

NO NY NO NY WH WN HO BP RO HR ee ee me ue
So a DHWD MN fF WN KH DO wT DO nH BR WwW YB KH OC

 

 

fase 3:20-cv-00087-BEN-KSC Document 35 Filed 09/21/21 PagelD.419 Page 8 of 14

States v. Shemesh, No. 20-cv-16305-KM-ESK, 2021 WL 3706735, at *4 (D.N.J. Aug. 19,
2021) (“The post-judgment interest on the FBAR penalty assessment shall accrue pursuant
to 28 U.S.C. § 1961(a) and post-judgment late-payment penalties shall accrue pursuant to
31 U.S.C. § 3717(€)(2) and 31 C.F.R. §§ 5.5(a) and 901.9, until the judgment is paid in
full.”). For instance, in United States v. Garrity, the District Court of Connecticut entered
judgment in favor of the Government without specifying an amount after the jury found
the defendant had willfully failed to file a FBAR in violation of 31 U.S.C. § 5314. 2019
WL 1004584, at *1. The Government later filed a motion to amend the judgment to include
a civil penalty of $936,691.00 plus interest and a late payment penalty, while the defendant
filed a motion to reduce the judgment, arguing the maximum civil penalty was
$100,000.00. Jd. The Garrity court granted the Government’s motion to amend the
judgment while denying the defendants’ motion to reduce the judgment. Jd. In granting
the Government’s motion, it ordered that “[t]he late payment penalty and interest will
continue to accrue until the FBAR penalty is paid.” Jd. It also directed the Clerk of the
Court to “enter judgment for the Plaintiff in the total amount of $1,330,460.50, consisting
of the civil penalty of $936,691, interest of $56,252.78, and a late payment penalty of
$337,516.72.” The Amended Judgment in that case stated “that judgment is entered in
favor of the plaintiff and against the defendants in the total amount of $1,330,460.50,
consisting of the civil penalty of $936,691, interest of $56,252.78, and a late payment of
$337,516.72.” Id. at ECF No. 211. Thus, even the amended judgment in Garrity did not
include a clause saying that “statutory penalties accrue post judgment.”

Here, the Government’s Motion for Summary Judgment asked for (1) all non-
payment related penalties under 31 U.S.C. § 3717(e)(2) and interest that accumulate
between April 27, 2020 and the date of judgment,” which the Court awarded; (2) post
judgment interest under 28 U.S.C. § 1961, which the Court also awarded; and (3) “any
penalties according to law, from the date of judgment until the judgment is paid in full.”
Mot. at 23:7-18. The Court did not award this last general subset included in the
Government’s request because it had already awarded the specific penalties the

-8-
3:20-cv-00087-BEN-KSC

 
Oo mA DTD Ww F&F WW PO

NH NY YY NY NY NY NY NY NB Be ee ee Se es ewe
So Aan nN fF WwW HH KH OD OO OAT DA WH B Ww KE |]

 

 

fase 3:20-cv-00087-BEN-KSC Document 35 Filed 09/21/21 PagelD.420 Page 9 of 14

Government had asked for under 31 U.S.C. § 3717(e)(2) as well as post-judgment interest.
The Government also failed to address what other “penalties according to law” it should
receive in its briefing. Thus, the Court DENIES the Government’s Motion on this basis
as well. See, e.g., Palo Alto, 91 F. App’x at 551 (noting that courts may deny a motion to
amend a judgment where the evidence relevant to amending a judgment was available “at
the time of summary judgment, and thus cannot qualify as ‘newly discovered evidence”).

C. Pre-Judgment Interest

In the Court’s May 25, 2021 Order granting summary judgment, it explicitly noted,
when awarding the Government the full amount of damages it requested, that
“[u]nfortunately, the Government provide[d] the Court with no information whatsoever as
to how [the] damages [it sought] were calculated, including but not limited to (1) the
calculations for the penalty, (2) how the late payment penalty was calculated, and (3) how
the pre-judgment interested was calculated.” SJ Order at 68:12-18. This left “the Court
guessing whether interest was calculated using the correct dates or applying the correct
interest rates.” Jd. However, because the Court’s own calculations indicated the damages
sought were far below the amount the Government could have sought, the Court found it
appropriate to enter judgment in the amount requested by the Government. Jd. The
Government acknowledges that the Court’s Order applied the correct statutes and granted
its requests for penalties “in substance,” but it also acknowledges that the Court “struggled
to discern how the United States calculated the amounts requested” due to its failure to
provide that information. See Mot. at 2:16-17, 3:22-23 (citing SJ Order at 70-71 and ECF
No. 28). Now, the Government contends that “[b]ecause the Court ruled that pre-judgment
interest and late payment penalties should be granted in this case, the United States now
moves to amend the Order and Judgment to include the additional interest and penalties
that accumulated between April 27, 2020 and judgment being entered on May 26, 2021.”
Mot. at 2:15-18. As relates to prejudgment interest, the Government’s Motion for

Summary Judgment asked for the following:

3:20-cv-00087-BEN-KSC

 
oOo A HT Dn FBP WwW YPN

Wo NY NY WN NY NY WN WYN HO KH HB Bee we ee eS eS
ao at DH UN fF WD NY K§ DOD CO MwA DA vA BP WW NH KF OC

 

ase 3:20-cv-00087-BEN-KSC Document 35 Filed 09/21/21 PagelD.421 Page 10 of 14

[T]he United States requests that the Court grant it summary
judgment on the issue of Defendant’s willfulness and a money
judgment as civil penalties under 31 U.S.C. § 5321(a)(5) for
his willful failure to report his relationship with Basler
Kantonalbank, for the 2008, 2009, and 2010 years, in the amount
of $309,453.48 as of April 27, 2020 (which includes, in addition
to the FBAR penalty assessments of $273,846.00, a late payment
penalty imposed under 31 U.S.C. § 3717(e)(2) of $30,520.70 and
pre-judgment interest of $5,086.78) along with all non-
payment related penalties under 31 U.S.C. § 3717(e)(2) and
interest that accumulate between April 27, 2020 and the date
of judgment...

Motion, ECF No. 19-1 at 23:7-18 (emphasis added); see also Reply, ECF No. 21; FAC.
The Government states that “the reason that the amounts sought by the government were
lower than the amounts authorized by statute was because they were calculated only as of
April 27, 2020, not as of the ultimate judgment date, which was unknown to the United
States at the time it filed its motion for summary judgment.” Mot. at 2:21-24. However,
April 27, 2020 has no significance to this case. There are no docket entries showing any
filings on this date. Rather, the Government filed its Motion for Summary Judgment
approximately nine months later, on February 1, 2021, and provides no explanation as to
why it neither (1) provided current calculations as of the date of filing its motion nor (2)
indicated how it arrived at is calculations, which would have allowed the Court to compute
the amounts owed from the date the Government filed its motion for summary judgment
up until the date of judgment. In fact, had the Government simply asked for penalties up
until the date of judgment and provided the Court with the calculations it wanted the Court
to use, the Court could have awarded penalties through the date of judgment (provided it
approved of the Government’s calculations).

The Government acknowledges that the Court used the correct date of delinquency
(i.e., the June 27, 2018 date of the Government’s demand for payment). See Mot. at 4:14-
18 (citing SJ Order at 70). It also agrees that (1) late payment penalties begin accruing
only after ninety (90) days following the date of delinquency, which in this case, would be
September 25, 2018, see Mot. at 4:14-18; SJ Order at 70:17-18, and (2) “lijnterest is

-10-

3:20-cv-00087-BEN-KSC

 

 
Oo wo YN DH HH BB WD PPO KF

oO WNW WY WH NH NH NY NH WH HB Be SP Se Se Ye Be eS Ee ie
Se AD NM FW NO KH DO WMI DA NH Bw PN KO

 

fase 3:20-cv-00087-BEN-KSC Document 35 Filed 09/21/21 PagelD.422 Page 11 of 14

provided for in 31 U.S.C. § 3717(a)(1), which in this case is 1% annually,” see Mot. at
4:19-20 (citing Order, ECF No. 27 at 71). However, the Government correctly points out
that the Court inadvertently calculated penalties from the date they began accruing (i.e.,
ninety (90) days after the demand for payment) rather than the date of delinquency. Mot.
at 4:14-27.3 Nonetheless, the Court’s order stated that it calculated the penalties due solely
for the purpose of ensuring the Government was not requesting penalties in excess of those
allowed under the law but ultimately awarded the Government penalties based on its
request, rather than the amount recoverable under the law. Thus, any error in the Court’s
calculation is harmless given the judgment was based on the Government’s requested
penalties rather than the Court’s calculations. See, e.g., Las Vegas Sands, LLC v. Nehme,
632 F.3d 526, 534 (9th Cir. 2011) (noting that the Ninth Circuit will only reverse the district
court if its ruling was prejudicial and would have warranted a different judgment).

In addition to arguing the Court used the wrong date of delinquency, the Government
also argues that the Court should award it additional penalties and interest from April 27,
2020 (the date used by the Government in its own motion for summary judgment) through
the date of entry of judgment. The Government acknowledges that in light of its failure to
provide calculations, “the Court correctly noted[ ] the interest due for that period is the
product of (a) the number of years that passed between when the demand was made and
judgment, 1064/365 (i.e.[,] number of days in the period divided by the number of days in

a year), (b) the annual interest rate, 1%, and (c) the amount of the assessment ($273,846),

 

; The Government elaborates that “[t]he number of days used in the Court’s Order is

different [than the Government’s] likely due in part to the Court not counting the ninety
days during which delinquent payments are not due, but penalties nevertheless accrue.”
Mot. at 5:2-6. This mistake arose because 31 U.S.C. § 371 7(e)(2) allows “a penalty charge
of not more than 6 percent a year for failure to pay a part of a debt more than 90 days past
due.” 31 U.S.C. § 3717(e)(2) (emphasis added). However, 31 C.F.R. § 5.5(a) requires that
interest and penalties be assessed “in accordance with the provisions of 31 U.S.C. 3717
and 31 CFR 901.9, on Treasury debts.” 31 C.F.R. § 901.9(d), in turn, clarifies that even
though a penalty does not become due until the debt has not been paid for more than ninety
(90) days, that “penalty, pursuant to 31 U.S.C. 371 7(e)(2), . . . shall accrue from the date
of delinquency.”
Al fin

3:20-cv-00087-BEN-KSC

 

 
Oo mA HN DN FR WD LO

NS NH MW MN WY NH NH NY LY FS eS ee Se Se SP Se Se Ee ee
eS AD MN fF WwW NY K& ODO Ww DA nN BF WH KF CO

 

fase 3:20-cv-00087-BEN-KSC Document 35 Filed 09/21/21 PagelD.423 Page 12 of 14

for a total of $7,982.80.” Mot. at 5:6-11; see also SJ Order at 71:18-19 (noting that
“[b]ecause payment was not received, interest accrued at the rate one percent (1%) as of
June 30, 2018”). As shown below, applying a one percent (1%) interest rate to the penalties
sought by the Government resulted in pre-judgment interest of $3,185.10 for the 2008 tax
year, $2,136.38 for the 2009 tax year, and $1,806.02 for the 2010 tax year, for a total of
$7,127.50 fi thr years:

 

 
  
   

 

          
 

     

 

Penalty for | ef Teter Days Annual | Daily | Actual | Interest
Willful — Was “Maile a Since: Interest Interest | Interest [Sought by
Violations, "| (1%): | Rate: | Accrued: | Plaintiff:
2008 $122,375.00| 6/27/2018 | 9504 $1,223.75] $3.3527 | $3,185.10 | Unknown
2009 $82,082.00 | 6/27/2018 | 950 | $820.82 | $2.2488| $2,136.38 | Unknown
2010 $69,389.00 | 6/27/2018 | 950 | $693.89 | $1.9011| $1 ,806.02 | Unknown
$273,846.00) __| $7,127.50 | $5,086.78

SJ Order at 71:19-28.

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Government calculates the pre-judgment interest as follows:

 

 

 

 

 

 

    

 

 

Civ 2 ee ee ee | Total Pre-
\y. | Penalty |_|Interest|  |(Days Since) | Days ina Judgment
_ Year | Assessed || Rate |*| Demand |+| Year) | = | Interest Due
2008 |$122,375.00|x} 1% |x 1,064 aa 365 = | $3,567.32
2009 | $82,082.00 |x| 1% |x 1,064 + 365 = $2,392.74
2010 | $69,389.00 |x} 1% |x 1,064 | + 365 = | $2,022.74
$273,846.00|x| 1% |x| 1064 |+| a5 | = $7,982.80.

 

 

 

 

 

 

 

 

 

 

Mot. at 5:11-17. Thus, the Government now asks the Court to award the $2,896.02

 

’ The Court used an Excel formula to calculate “Days Since” column (7.e., the number

of days since the date the delinquency letter was mailed) up through the date the Court
calculated the Government’s damages. The Court updated Excel on the date it entered the
Order to ensure the “Days Since” formula would auto-populate as of the date the Court
entered its order. It is unclear why Excel showed the “Days Since” as 950 rather than 1,063
given the number of days between June 27, 2018 and May 26, 2021 is 1,063. In any event,
the Court’s use of a date calculator confirms that neither the Court’s 950 days nor the
Government’s use 1,064 days is correct. See Mot. at 5:1-2 (providing that “[t]here were
1064 days from June 27, 2018 to the date of entry of the judgment on May 26, 2021”).

«| Bu

3:20-cv-00087-BEN-KSC

 

 

 
—

0 Oa YT DH ON FB W bP

bh bh WB WH WN NSN BRD BROOD ee ee oe ee SUL lUmR Oe
SAD MM FF WN KF DO MID WH BP WwW PO KO

 

fase 3:20-cv-00087-BEN-KSC Document 35 Filed 09/21/21 PagelD.424 Page 13 of 14

difference between the amount it requested and was awarded ($5,086.78), and the amount
it contends it was owed as of the date of entry of judgment ($7,982.80).

Next, the Government correctly notes that “the late payment penalty due for that
period is the product of (a) 1,064/365, (b) the annual penalty rate of 6%, and (c) the
assessment ($273,846), for a total of $47,896.79.” Mot. at 5:18-20. As shown below, a
six percent (6%) penalty sought by the Government amounts to $15,489.66 for 2008,
$10,389

  
 
  

 

   

Penalty Due
Date (Daily
Penalty | Days| Penalty x
Began to |Since:| Days Since Sousht by
Accrue: Penalty IRS:
SF a Accrued): :
$122,375.00 | $7,342.50] $20.12 | 9/25/2018] 770° | $15,489.66 | Unknown
2009 $82,082.00 | $4,924.92 | $13.49 |9/25/2018| 770 | $10,389.56 | Unknown
2010 $69,389.00 | $4,163.34 | $11.41 [9/25/2018] 770 | $8,782.94 [Unknown

Late
Payment
Penalty

| Daily
: s Penalty
|Amount:

  
 

    

 

 

 

 

 

 

 

TOTAL: ($273,846.00; | |. ee | $34,662.15 $30,520.70
SJ Order at 70:18-28.

 

 

 

 

 

 

 

 

 

 

 
 
 

    

 

 

 

 

 

 

 

   

The Government calculates the penalties it should be owed in its Motion to Amend
the Judgment as follows:

a ssessed ate | * | Demand | ear) | Due
2008 |$122,375.00| x | 6% | x 1,064 |= 365 [= $21,403.89
2009 | $82,082.00 | x 6% x 1,064 + 365 = $14,356.48

| $69,389.00 | x | _ 6% | x 1,064 [= 365 |= $12,136.42 _
[8273,846.00| x|_ 6% |x| 1,064 |+| 365 |=| $47,896.79 _

 

 

 

 

 

 

 

 

 

 

 

Mot. at 5:20-28.

The Government now asks the Court to award the $17,376.09 difference between

 

: The Government argues that by using the date penalties became due (i.e., September

25, 2018) rather than the date they began accruing (i.¢., the date of delinquency, or June
27, 2018), the Court undercalculated its penalties.

-| 4.
3:20-cv-00087-BEN-KSC

 

 
So YH aT DH OH fF WD PPO

NH NY DH DH WH NY NH NO NO Be Be ee ee Se ee me
eo aT HW mM FF WD NY KH DBD OO WM ND DH WN BR WwW pO KF CO

 

fase 3:20-cv-00087-BEN-KSC Document 35 Filed 09/21/21 PagelD.425 Page 14 of 14

the amount it requested and was awarded ($30,520.70), and the amount it contends it was
owed as of the date of entry of judgment ($47,896.79). However, the Court expressly noted
in its Order that the Government sought penalties below the amount to which it was
entitled: “Thus, the Court finds the actual late penalty owed or allowed by law ($34,662.15)
exceeds the late payment penalty sought by the Government ($30,520.70), and as such, the
penalty sought by the Government is appropriate.” SJ Order at 71:1-3. To the extent the
Government argues that the Court’s calculations were incorrect because they used the
wrong date for when the penalties began to accrue, the Court finds this does not warrant
amendment because (1) the Court still awarded the Government the complete amounts
requested in its moving papers and (2) the Government failed to provide any calculations
to the Court. This information was available at the time the Government moved for
summary judgment. Thus, the Government’s request to amend the judgment on this basis
does not warrant the extraordinary remedy of amendment after entry of judgment. See,
e.g., Sch. Dist. No, 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.
1993) (denying a motion for reconsideration where “[t]he overwhelming weight of
authority is that the failure to file documents in an original motion or opposition does not
turn the late filed documents into ‘newly discovered evidence’”).
Vv. CONCLUSION
For the above reasons, the Court DENIES Plaintiff's Motion to Amend the
Judgment.
IT ISSO ORDERED.

DATED: September 20, 2021

/

at
. ROGER | 3 BENITEZ

United StatesDistrict Judge

 

-14-

 

3:20-cv-00087-BEN-KSC

 
